 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), is made effective as of
AUGUST 5, 2014 (the “Effective Date”), by and among 112359 FACTOR FUND, LLC
(“Buyer”) and BITZIO, INC.. (“Company”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in that
certain Security Agreement entered into on even date herewith by and between
Company and Buyer.

 

WITNESSETH

 

WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon an exemption from securities registration pursuant to Section
4(2), Rule 506 of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”);

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer, as provided
herein, and the Buyer shall purchase the Securities, which shall be convertible
into shares of the Company’s common stock, par value $0.001 (the “Common Stock”
and, as converted, the “Conversion Shares”), in exchange for certain
consideration payable on the terms set forth herein (the “Purchase Price” and
the “Subscription Amount”); and,

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering certain other agreements and
instruments, including that certain Security Agreement, Pledge Agreement and
other documents, agreements and instruments to be executed and delivered in
connection therewith and herewith, all of which constitute part of this
transaction (collectively, the “Transaction Documents”).

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer hereby agree as follows:

 

1. PURCHASE AND SALE OF SECURITIES

 

(a) The Securities. Subject to the terms and conditions set forth in this
Agreement, the Buyer shall purchase from the Company and the Company shall issue
to Buyer a convertible debenture with a principal balance of $650,000.00 in
substantially the same form as the form of debenture attached hereto as Exhibit
A (the “Debenture”).

 

(b) The Purchase Price. For so long as Company is in compliance with all
applicable terms and conditions of the Transaction Documents, Buyer shall
purchase the ten (10) obligations specified in the Debenture (each, an
“Obligation”) in exchange for U.S. cash funds in an amount as set forth below,
for a total purchase price for the Debenture of $300,000.00 (the “Purchase
Price”), which amount shall be paid to the Company, and the corresponding
Obligation shall be purchased, in accordance with the following schedule:

 

Obligation Number   Funding Date  Purchase Price   Obligation Amount  1   August
5, 2014  $80,000   $210,000  2   September 4, 2014  $25,000   $50,000  3  
October 3, 2014  $25,000   $50,000  4   November 4, 2014  $25,000   $50,000  5  
December 4, 2014  $25,000   $50,000  6   January 5, 2015  $25,000   $50,000  7  
February 4, 2015  $25,000   $50,000  8   March 4, 2015  $25,000   $50,000  9  
April 3, 2015  $25,000   $50,000  10   May 4, 2015  $20,000   $40,000  Total  
   $300,000   $650,000 

 

Buyer and Company hereby agree that the Obligations in the Debenture shall be
convertible into shares of Company Common Stock only if and to the extent that
the corresponding portion of the Purchase Price has been paid.

 

(c) The Closing. The Closing of the issuance, purchase and sale of the
Securities shall take place at 10:00 a.m. Eastern Standard Time on the second
(2nd) business day following the date hereof, subject to notification of
satisfaction of the conditions to the Closing set forth herein and in Sections 6
and 7 below (or such later date as is mutually agreed to by the Company and the
Buyer) (the “Closing Date”).

 

PAGE 1

 

  

2. BUYER’S REPRESENTATIONS AND WARRANTIES

 

Buyer represents and warrants that:

 

(a) Investment Purpose. Buyer is acquiring the Securities and, upon conversion
of Securities, the Buyer will acquire the Conversion Shares then issuable, for
its own account for investment only and not with a view towards, or for resale
in connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, such Buyer reserves the right to dispose
of the Conversion Shares at any time in accordance with or pursuant to an
effective registration statement covering such Conversion Shares or an available
exemption under the Securities Act.

 

(b) Accredited Investor Status. Buyer is an “Accredited Investor” as that term
is defined in Rule 501(a)(3) of Regulation D.

 

(c) Information. Buyer and its advisors (and his or, its counsel), if any, have
been furnished with all materials relating to the business, finances and
operations of the Company and information it deemed material to making an
informed investment decision regarding his purchase of the Securities and the
Conversion Shares, which have been requested by Buyer. Buyer and its advisors,
if any, have been afforded the opportunity to ask questions of the Company and
its management. Neither such inquiries nor any other due diligence
investigations conducted by Buyer or its advisors, if any, or its
representatives shall modify, amend or affect Buyer’s right to rely on the
Company’s representations and warranties contained in Section 3 below. Buyer
understands that its investment in the Securities and the Conversion Shares
involves a high degree of risk. Buyer is in a position regarding the Company,
which, based upon employment, family relationship or economic bargaining power,
enabled and enables Buyer to obtain information from the Company in order to
evaluate the merits and risks of this investment. Buyer has sought such
accounting, legal and tax advice, as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities
and the Conversion Shares.

 

(d) Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of Buyer enforceable in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

(e) Due Formation of Corporate and Other Buyer. Buyer has been formed and
validly exists and has not been organized for the specific purpose of purchasing
the Securities and is not prohibited from doing so.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Buyer that, except as set forth in
the SEC Documents (as defined herein):

 

(a) Organization and Qualification. The Company and its Subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
Subsidiaries taken as a whole.

 

(b) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform this Agreement and the other Transaction Documents and to issue the
Securities and the Conversion Shares in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Securities the
Conversion Shares and the reservation for issuance and the issuance of the
Conversion Shares issuable upon conversion or exercise thereof, have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders, (iii) the Transaction Documents have been duly executed and
delivered by the Company, (iv) the Transaction Documents constitute the valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

 

PAGE 2

 

  

(c) Capitalization. The authorized capital stock of the Company consists of
2,000,000,000 shares of Common Stock, par value $0.001 per share, of which
840,666,617 shares of Common Stock are issued and outstanding as of the date
hereof, and 26,000,999 shares of preferred stock, of which 3,079,869 shares are
issued and outstanding as of the date hereof. All of such outstanding shares
have been validly issued and are fully paid and nonassessable. In addition, the
Company has reserved 817,333,383 shares for issuance to the Buyer and
336,000,000 shares for issuance to KBM Worldwide, Inc. Except as disclosed in
the SEC Documents (as defined in Section 3(f)), no shares of Common Stock are
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company. Except for the 55,000,000 of
Common Stock planned to be issued to certain members of management pursuant to
planned employment agreements and except as disclosed in the SEC Documents, (x)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating either to or rights
convertible into any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, (y) there are
no agreements or arrangements under which the Company or any of its subsidiaries
is obligated to register the sale of any of their securities under the
Securities Act (except pursuant to an S-8 Registration Statement to be filed
with respect to the Consultants’ Shares (other than with respect to any
consultant who is an officer or director of the Company) and (z) there are no
outstanding registration statements or comment letters from the SEC or any other
regulatory agency. There are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement. The Company has furnished to the
Buyer true and correct copies of the Company’s Articles of Incorporation, as
amended and as in effect on the date hereof (the “Articles of Incorporation”),
and the Company’s By-laws, as in effect on the date hereof (the “By-laws”), and
the terms of all securities convertible into or exercisable for Common Stock and
the material rights of the holders thereof in respect thereto other than stock
options issued to employees and consultants.

 

(d) Issuance of Securities. The Securities are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and nonassessable, are free from all taxes, liens and charges with respect to
the issue thereof. The Conversion Shares issuable upon conversion of the
Securities have been duly authorized and reserved for issuance, subject to the
Company’s shareholders’ approval of the authorization of additional shares of
Common Stock. Upon conversion or exercise in accordance with the Securities the
Conversion Shares will be duly issued, fully paid and nonassessable.

 

(e) No Conflicts. Except as disclosed in the SEC Documents, the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby will not (i)
result in a violation of the Articles of Incorporation, any certificate of
designations of any outstanding series of preferred stock of the Company or the
By-laws or (ii) conflict with or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Company or any of its subsidiaries or by which
any property or asset of the Company or any of its subsidiaries is bound or
affected. Except as disclosed in the SEC Documents, neither the Company nor its
subsidiaries is in violation of any term of or in default under its Articles of
Incorporation or By-laws or their organizational charter or by-laws,
respectively, or any material contract, agreement, mortgage, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its subsidiaries. The business of the Company and
its subsidiaries is not being conducted, and shall not be conducted in violation
of any material law, ordinance, or regulation of any governmental entity. Except
as specifically contemplated by this Agreement and as required under the
Securities Act and any applicable state securities laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement in accordance with the terms hereof or thereof. Except as disclosed in
the SEC Documents, all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof. The
Company and its subsidiaries are unaware of any facts or circumstance, which
might give rise to any of the foregoing.

 

PAGE 3

 

  

(f) SEC Documents: Financial Statements. The Company shall file all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (all of the foregoing filed prior to the date hereof or filed or amended
after the date hereof and all exhibits included therein and financial statements
and schedules thereto and documents incorporated by reference therein, being
hereinafter referred to as the “SEC Documents”). The Company has delivered to
the Buyer or their representatives, or made available through the SEC’s website
at http://www.sec.gov, true and complete copies of the SEC Documents. As of
their respective dates, the financial statements of the Company disclosed in the
SEC Documents (the “Financial Statements”) complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such Financial Statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and, fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). Buyer acknowledges that the Company is current in its filing of
SEC Documents. No other information provided by or on behalf of the Company to
the Buyer which is not included in the SEC Documents, including, without
limitation, information referred to in this Agreement, contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 

(g) 10(b)-5. The SEC Documents do not include any untrue statements of material
fact, nor do they omit to state any material fact required to be stated therein
necessary to make the statements made, in light of the circumstances under which
they were made, not misleading.

 

(h) Absence of Litigation. Except as disclosed in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
against or affecting the Company, the Common Stock or any of the Company’s
subsidiaries, wherein an unfavorable decision, ruling or finding would (i) have
a material adverse effect on the transactions contemplated hereby (ii) adversely
affect the validity or enforceability of, or the authority or ability of the
Company to perform its obligations under, this Agreement or any of the documents
contemplated herein, or (iii) except as expressly disclosed in the SEC
Documents, have a material adverse effect on the business, operations,
properties, financial condition or results of operations of the Company and its
subsidiaries taken as a whole.

 

(i) Acknowledgment Regarding Buyer’s Purchase of the Securities. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that the Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by the Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of the
Securities or the Conversion Shares. The Company further represents to the Buyer
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation by the Company and its representatives.

 

(j) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities or
the Conversion Shares.

 

(k) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities or the
Conversion Shares under the Securities Act or cause this offering of the
Securities or the Conversion Shares to be integrated with prior offerings by the
Company for purposes of the Securities Act.

 

PAGE 4

 

  

(l) Internal Accounting Controls. Except as set forth in the SEC Documents, the
Company and each of its subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, and (iii) the recorded amounts for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

(m) No Material Adverse Breaches, etc. Except as set forth in the SEC Documents,
neither the Company nor any of its subsidiaries is subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation which in the judgment of the Company’s officers has or is expected in
the future to have a material adverse effect on the business, properties,
operations, financial condition, results of operations or prospects of the
Company or its subsidiaries. Except as set forth in the SEC Documents, neither
the Company nor any of its subsidiaries is in breach of any contract or
agreement which breach, in the judgment of the Company’s officers, has or is
expected to have a material adverse effect on the business, properties,
operations, financial condition, results of operations or prospects of the
Company or its subsidiaries.

 

(n) Tax Status. There are no unpaid taxes in any material amount claimed to be
due by the taxing authority of any jurisdiction, and the officers of the Company
know of no basis for any such claim.

 

(o) Certain Transactions. Except as set forth in the SEC Documents, and except
for arm’s length transactions pursuant to which the Company makes payments in
the ordinary course of business upon terms no less favorable than the Company
could obtain from third parties, none of the officers, directors, or employees
of the Company is presently a party to any transaction with the Company (other
than for services as employees, consultants, officers and directors), including
any contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

 

(p) Rights of First Refusal. The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former shareholders
of the Company, underwriters, brokers, agents or other third parties.

 

4. COVENANTS

 

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.

 

(b) Form D. The Company agrees to file a Form D with respect to the Securities
as required under Regulation D and to provide a copy thereof to Buyer promptly
after such filing. The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary to qualify the
Securities, or obtain an exemption for the Securities for sale to the Buyer at
the Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of any such
action so taken to the Buyer on or prior to the Closing Date.

 

(c) Reporting Status. Until the earlier of (i) the date as of which the Buyer
may sell all of the Conversion Shares without restriction pursuant to the
provisions applicable to non-affiliates under Rule 144 promulgated under the
Securities Act (or successor thereto), or (ii) the date on which (A) the Buyer
shall have sold all the Conversion Shares and (B) none of the Securities are
outstanding (the “Registration Period”), the Company shall file in a timely
manner all reports required to be filed with the SEC pursuant to the Exchange
Act and the regulations of the SEC thereunder, and the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
otherwise permit such termination.

 

(d) Reservation of Shares. The Company shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, such number of shares of Common Stock as shall be necessary to effect
the issuance of all of the Conversion Shares due to Buyer upon conversion of any
derivative security now or hereinafter held by Buyer, including, without
limitation, the Debenture (collectively, the “59FF Debentures”). A default event
under this Agreement and the 59FF Debentures shall occur if the Company does not
have available such number of shares of Common Stock as shall be necessary to
effect the issuance of all of the Conversion Shares due to Buyer upon conversion
of the 59FF Debentures for a period of greater than 45 consecutive days
commencing 60 days after the Closing Date.

 

PAGE 5

 

  

(e) Listings or Quotation. The Company shall maintain the Common Stock’s
authorization for quotation on the OTCQB or another U.S. public stock trading
market or stock exchange.

 

(f) Fees and Expenses. Each of the Company and the Buyer shall pay all costs and
expenses incurred by such party in connection with the negotiation,
investigation, preparation, execution and delivery of the Transaction Documents.

 

(g) Corporate Existence. So long as any of the Securities remain outstanding,
the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split consolidation, sale of all or
substantially all of the Company’s assets or any similar transaction or related
transactions (each such transaction, an “Organizational Change”) unless, prior
to the consummation an Organizational Change, the Company obtains the written
consent of Buyer. In any such case, the Company will make appropriate provision
with respect to such holders’ rights and interests to insure that the provisions
of this Section 4(g) will thereafter be applicable to the Securities.

 

(h) Transactions With Affiliates. So long as any Securities are outstanding, the
Company shall not, and shall cause each of its subsidiaries not to, enter into,
amend, modify or supplement, or permit any subsidiary to enter into, amend,
modify or supplement any agreement, transaction, commitment, or arrangement with
any of its or any subsidiary’s officers, directors, person who were officers or
directors at any time during the previous two (2) years, stockholders who
beneficially own five percent (5%) or more of the Common Stock, or Affiliates
(as defined below) or with any individual related by blood, marriage, or
adoption to any such individual or with any entity in which any such entity or
individual owns a five percent (5%) or more beneficial interest (each a “Related
Party”), except for (a) customary employment and consulting arrangements and
benefit programs on reasonable terms, (b) any investment in an Affiliate of the
Company, (c) any agreement, transaction, commitment, or arrangement on an
arms-length basis on terms no less favorable than terms which would have been
obtainable from a person other than such Related Party, (d) any agreement
transaction, commitment, or arrangement which is approved by a majority of the
disinterested directors of the Company, for purposes hereof, any director who is
also an officer of the Company or any subsidiary of the Company shall not be a
disinterested director with respect to any such agreement, transaction,
commitment, or arrangement. “Affiliate” for purposes hereof means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a ten percent (10%) or more equity interest in that person or entity,
(ii) has ten percent (10%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity. “Control” or “controls” for purposes hereof means that a
person or entity has the power, direct or indirect, to conduct or govern the
policies of another person or entity. Nothing in this Section 4(h) shall
preclude the Company from filing the S-8 Registration Statement as provided in
Section 3(c).

 

(i) Transfer Agent. The Company covenants and agrees that, in the event that the
Company’s agency relationship with the transfer agent should be terminated for
any reason prior to a date which is two (2) years after the Closing Date, the
Company shall immediately appoint a new transfer agent and shall require that
the new transfer agent execute and agree to be bound by the terms of the
Transfer Agent Instructions (as defined herein).

 

(j) Current Filings. The Company shall file all reports required under Section
13 of the Securities Exchange Act of 1934 within the time parameters mandated by
the Rules of the Securities and Exchange Commission.

 

(k) Right of First Refusal. In the event that the Company intends to issue
additional securities in exchange for additional financing at any time prior to
the date upon which all amounts due under any debt now or hereinafter held by
Buyer, including, without limitation, the 59FF Debentures (each, a “Proposed
Financing”), the Company hereby grants Buyer the right of first refusal (“ROFR”)
to participate in whole or in part in the Proposed Financing and to purchase any
portion to all of the Proposed Securities on terms that are at least as
favorable to Buyer as to any third party that has offered to participate in the
Proposed Financing; provided, however, that (i) Buyer shall issue Company a
written notice confirming Buyer’s exercise of its ROFR and intention to
participate in such Proposed Financing subject to execution of mutually
agreeable definitive agreements (“ROFR Exercise Notice”) within no more than
fifteen (15) days of Buyer’s receipt of the Company’s written notice in respect
of each such Proposed Financing (“ROFR Notice”), which notice shall include a
copy of any third party proposals received by Company in connection with such
Proposed Financing; and, that (ii) Buyer shall forfeit its right to participate
in the specific Proposed Financing described in the Company’s ROFR Notice if
Buyer fails to provide its timely ROFR Exercise Notice for any such Proposed
Financing.

 

PAGE 6

 

  

(l) Favored Nation. So long as any amounts under the Debenture are outstanding,
the Company shall not, without the prior written consent of the Buyer, issue or
sell any shares of Company capital stock, or issue or sell any derivative,
warrant, option, right, contract, call, or other security instrument granting
the holder thereof, the right to acquire shares of Company capital stock without
consideration or for a consideration per share basis less than the fifty percent
(50%) of the weighted average Conversion Price (as such term is defined in the
Debenture) (the “WAP”) received by the Buyer upon conversion of any Company
securities now and hereinafter owned by Buyer, including, without limitation,
the 59FF Debentures (which lower per share third party basis shall be referred
to herein as the “Threshold Price”). In the event and to the extent that the
Company issues any shares of Company capital stock to any third party on a per
share basis less than the WAP, then the Company shall issue additional shares of
Company Common Stock (or other class of Company capital stock as may be
applicable) to Buyer until such time as the WAP is equal to the Threshold Price
based on a lookback period of 120 days (the “Lookback Period”) for all
conversions occurring during that Lookback Period.

 

(m) Further Assurances; Cooperation. The Company shall use its best efforts to
cooperate with the Company and to diligently perform under the Transaction
Documents. At and after the Closing, the Company shall execute and deliver such
further instruments of conveyance and transfer as Buyer may reasonably request
to convey and transfer effectively to Buyer the Securities and any and all
amounts and shares of Common Stock due and payable thereunder.

 

(n) Permitted Issuances. The Company shall not, in the absence of the Buyer’s
written consent, issue or reserve for issuance in excess of 100,000,000 shares
of Company Common Stock to any party or parties in any transaction or series of
transactions, excluding Common Stock issuable or issued to Buyer under the
Transaction Documents.

 

(o) Use of Proceeds. The Company shall use the Purchase Price proceeds (i) for
general working capital; and (ii) to fully pay and satisfy as of the Closing
Date that certain 8% Convertible Promissory Note issued by the Company to Asher
Enterprises, Inc., on March 5, 2014.

 

(p) Additional Financing. The Company shall use its best efforts to obtain an
additional $200,000 in equity and/or debt financing subordinate (the
“Subordinate Financing”) in all respects including payment and priority to the
Obligations and any amount due to Buyer from the Company; provided, however,
that the Company shall provide Buyer with a copy of any draft term sheets and
documentation prepared in connection with any such proposed Subordinate
Financing prior to finalization of negotiations and execution; the Company shall
not enter into any agreement in respect of any such Subordinate Financing until
and unless Buyer has given the Company is prior written consent; the Company
shall not close any such Subordinate Financing until and unless Buyer has given
the Company is prior written consent; and, the Subordinate Financing shall be
subject to the favored nation provisions of Section 4(l) hereof such that the
Buyer shall receive the benefit of any term(s) of the Subordinate Financing
which Buyer believes to be more favorable than the terms of the financing
provided by Buyer hereunder. The Company shall provide Buyer with bi-monthly
written reports, on or about the 1st and 15th of each month, by email or letter
describing in detail the status of any ongoing discussions and efforts to obtain
the Subordinate Financing. Unless waived by Buyer in writing prior to September
30, 2014, in the event that the Company completes any Subordinate Financing in
accordance with this Section 4(q), then the Company shall apply 100% of the
first proceeds received in respect of such Subordinate Financing first to for
general working capital purposes up to $60,000 in aggregate, second to the full
payment of the April 14, 2014 8% Convertible Promissory Note issued by the
Company to KBM Worldwide, Inc., third to the full payment of the May 5, 2014 8%
Convertible Promissory Note issued by the Company to KBM Worldwide, Inc., and
fourth for general working capital purposes.

 

5. TRANSFER AGENT INSTRUCTIONS

 

(a) The Company shall issue the Transfer Agent Instructions to its transfer
agent in the form attached hereto as Exhibit C for the purpose of having
certificates issued, registered in the name of the Buyer or its respective
nominee(s), for the Conversion Shares (as such term is defined in the Debenture)
representing such amounts of Securities as specified from time to time by the
Buyer to the Company upon conversion of the Securities, for interest owed
pursuant to the Securities, and for any Liquidated Damages (as such term is
defined in the Third Debenture) or other amount that may be payable under the
Transaction Documents.

 



PAGE 7

 



 

(b) The Company shall not change its transfer agent without the express written
consent of the Buyer, which may be withheld by the Buyer in its sole discretion.

 

(c) The Company warrants that no instruction other than the Transfer Agent
Instructions referred to in this Section 5 will be given by the Company to its
transfer agent and that the Conversion Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement.

 

(d) Nothing in this Section 5 shall affect in any way the Buyer’s obligations
and agreement to comply with all applicable securities laws upon resale of
Conversion Shares. If the Buyer provides the Company with an opinion of counsel,
in form, scope and substance customary for opinions of counsel in comparable
transactions to the effect that registration of a resale by the Buyer of any of
the Conversion Shares is not required under the Securities Act, the Company
shall within two (2) business days instruct its transfer agent to issue one or
more certificates in such name and in such denominations as specified by the
Buyer.

 

(e) The Company acknowledges that a breach by it of its obligations hereunder
will cause irreparable harm to the Buyer by vitiating the intent and purpose of
the transaction contemplated hereby. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 5 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5, that the Buyer shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach and requiring immediate issuance and transfer, without the necessity of
showing economic loss and without any bond or other security being required.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL

 

The obligation of the Company hereunder to issue and sell the Securities to the
Buyer at the Closings is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion: (a) Buyer shall have executed the Transaction Documents and
delivered them to the Company; and (b) Buyer shall have delivered to the Company
the cash portion of the Purchase Price payable at the Closing.

 

7. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE

 

The obligation of the Buyer hereunder to purchase the Securities and to pay each
Obligation of the Purchase Price pursuant to Section 1(b) hereof is subject to
the satisfaction, at or before the Closing Date or any Obligation or Purchase
Price payment date, of each of the following conditions:

 

(a) The Company shall have issued, executed and delivered the Transaction
Documents, including, without limitation, the Securities, Debenture, Security
Agreement and the Pledge Agreement, and delivered them to the Buyer, and the
Pledged Securities to the Escrow Agent (as such term is defined in the Escrow
Agreement) the Pledged Securities.

 

(b) The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date). The Company shall have performed, satisfied and complied
in all material respects with the covenants, agreement and conditions required
by this Agreement and the 59FF Debentures to be performed, satisfied or complied
with by the Company at or prior to the Closing Date or any Purchase Price
payment date, and through and including the date upon which the Purchase Price
has been fully paid. If requested by the Buyer, the Buyer shall have received a
certificate, executed by the President of the Company to the foregoing effect
and as to such other matters as may be reasonably requested by the Buyer.

 

(c) The Company shall have provided to the Buyer a certificate of good standing
on or before July 31, 2014.

 

(d) The Transfer Agent Instructions, in form and substance satisfactory to the
Buyer, shall have been delivered to and acknowledged in writing by the Company’s
transfer agent.

 

(e) On or before August 11, 2014, the Company shall have filed a 14C proxy
statement to reduce its par value from $0.001 to $0.0001, and increase the
authorized shares from 2,000,000,000 to 4,000,000,000.

 

PAGE 8

 

  

8. INDEMNIFICATION

 

In consideration of the Buyer’s execution and delivery of this Agreement and
acquiring the Securities and the Conversion Shares hereunder, and in addition to
all of the Company’s other obligations under this Agreement, the Company shall
defend, protect, indemnify and hold harmless the Buyer and each other holder of
the Securities and the Conversion Shares, and all of their officers, directors,
employees and agents (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the “Buyer Indemnitees”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Buyer
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by the Buyer Indemnitees or any of them as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in this Agreement,
the other Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement, the other Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, or (c) any cause of action, suit or claim brought or made by a third
party against such Indemnitee and arising out of or resulting from any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities or the status of
the Buyer or holder of the Securities the Conversion Shares, as a Buyer of
Securities in the Company. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities, which is permissible under applicable law.

 

9. GOVERNING LAW: MISCELLANEOUS

 

(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New Jersey, without regard to the
principles of conflict of laws. The Company and the Buyer expressly consent to
the jurisdiction and venue of the Superior Court of New Jersey, Bergen County,
for any litigation between the parties.

 

(b) Specific Performance. The parties hereto recognize that any breach of the
terms this Agreement may give rise to irreparable harm for which money damages
would not be an adequate remedy, and accordingly agree that any non-breaching
party shall be entitled to enforce the terms of this Agreement by a decree of
specific performance without the necessity of proving the inadequacy as a remedy
of money damages. If specific performance is elected as a remedy hereunder, such
remedy shall be in addition to any other remedies available at law or equity.

 

(c) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause four
(4) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.

 

(d) Headings; Severability. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement. If any provision of this Agreement shall be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e) Entire Agreement, Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyer, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.

 

(f) Notices. Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. Each party shall provide five (5) days’ prior written notice
to the other party of any change in address or facsimile number.

 

PAGE 9

 

  

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

(i) Publicity. The Company shall issue no press release or public disclosure
involving the Transaction Documents and/or the Financing other than in filings
required by the Exchange Act in the absence of the Buyer’s prior written
consent.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k) Termination. In the event that the Closing shall not have occurred with
respect to the Buyer on or before five (5) business days from the date hereof
due to the Company’s or the Buyer’s failure to satisfy the conditions set forth
in Sections 6 and 7 above (and the non-breaching party’s failure to waive such
unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

- SIGNATURE PAGE FOLLOWS]

 

PAGE 10

 

 

IN WITNESS WHEREOF the parties have duly executed, or caused their duly
authorized representative, to execute this Securities Purchase Agreement.

 

      112359 FACTOR FUND, LLC                 By: /s/ Mary Carroll       Name:
Mary Carroll       Title: Manager           BITZIO INC.                 By: /s/
Hubert J. Blanchette       Name: Hubert J. Blanchette       Title: Chief
Executive Officer      

 

PAGE 11

 

 